                                  UNITED STATES DISTRICT COURT
                                  EASTERN DISTRICT OF MISSOURI
                                        EASTERN DIVISION

 E.H.S.,                                              )
                                                      )
                                                      )
                  Plaintiff(s),                       )
                                                      )
           vs.                                        )             Case No. 4:19cv2367 UNA
                                                      )
                                                      )
 BNSF Railway Company, et al                          )
                                                      )
                  Defendant(s).                       )



                                                ORDER

          The above styled and numbered case was removed from Cape Girardeau County on August

17, 2019 and assigned to the Eastern Division.

          After a review of the case, it was determined that the case was assigned incorrectly. The

case should have been assigned to the Southeastern Division.

          Accordingly,

          IT IS HEREBY ORDERED that the above styled case is transferred to the Southeastern

Division and randomly assigned to the Honorable Stephen N. Limbaugh, Jr., United States District

Judge, under cause number 1:19cv00141.

          IT IS FURTHER ORDERED that cause number 4:19cv1937 UNA be administratively

closed.

                                                                   GREGORY J. LINHARES
                                                                     CLERK OF COURT

Dated: August 19, 2019                                       By: /s/ Michele Crayton
                                                                 Court Services Manager

In all future documents filed with the Court, please use the following case number 1:19cv00141 SNLJ.
